DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/26/2022 has been entered.
 	Claims 1, 8, 13, and 16 are amended. Claim 19 is cancelled. Claims 1-2, 4, 7-8, 13, 16-18, and 21 are currently pending in the application.
Response to Arguments
Applicant’s arguments, see pg. 7-8, filed 11/15/2022, with respect to the objections to claims 1, 13 and 16 and the objection to the drawings have been fully considered and are persuasive. The objections to the claims and drawings have been withdrawn. 
Applicant’s arguments, see pg. 8-9, filed 11/15/2022, with respect to the rejections of claims 8, 16-19 and 21 under 35 U.S.C. 112(b) have been fully considered and are persuasive. The rejections of claims 8, 16-19 and 21 under 35 U.S.C. 112(b) have been withdrawn. 
Applicant’s arguments, see pg. 9-11, filed 11/15/2022, with respect to the rejections of claims 1-2, 4, 7-8, 13, 16-18, and 21 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejections have been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Thompson et al. (US 6042583 A).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4, 7-8, 16, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Amarasinghe (US 4553543), in view of DeLange (US 5554162), and further in view of Thompson et al. (US 6042583 A).
Regarding claim 1, Amarasinghe, discloses an anastomosis assembly (see Fig. 7) for joining one stump of a cut tubular organ to another (see col. 1, lines 5-9) comprising: a device having a body (the shaft extending between 38a’ and 38b’, see Fig. 7) with a longitudinal axis and two opposite axial projections (38a’ and 38b’), each of which being configured for insertion into a stump to be joined to another and to permit the stump walls to be pulled over a stump-engaging portion of the external surface of the axial projections (the projections are capable of being inserted into stumps 44a and 44b, see Fig. 5); a plurality of curved, open guiding channels (18), each of which extending in a general axial direction between a first end and a second end defined in the stump-engaging portion of one of the axial projections (while not shown in Fig. 7, it is understood that the guiding channels 18 extending between a first end towards 27 and a second end 36 in a stump-engaging portion similarly as shown in Fig. 2-3) and configured for receiving a suturing needle (the channels 18 are capable of receiving suturing needles 24, see Fig. 3), having a pointed front (35) and a rear linked to a suturing thread (32, see Fig. 2), and guiding the pointed front to pierce through stump walls (the pointed front 35 is configured to be guided to pierce through the stump walls, see Fig. 3); and a retaining element (tape 48, see Fig. 7), fitted over the open guiding channels (tape 48 is fitted over the open guiding channels since it is secured to the sleeve 20 which is positioned over the open guiding channels 18, see col. 2, lines 34-43 and Fig. 3), configured for retaining the suturing needles within the open channels before and during the needles movement in the open guiding channels (the tape 48 retains the needles within the open channels when it is positioned over sleeve 20, see col. 4, lines 27-32) and configured for cutting or breaking to permit freeing of the suturing threads from the device upon the removal of the retaining element (cutting the tape 48 permits release of the needles and threads since it permits disassembly of sleeve 20, see col. 4, lines 27-32). Amarasinghe fails to teach the retaining element in the form of an elastic element, and wherein the elastic element is fitted within a circumferential groove. 
DeLange, in the same field of art, teaches a similar anastomosis assembly (see Fig. 2) wherein a retaining element (tape 23) is used for securing the suture lengths, the retaining element while shown as tape may also be an elastic band (which meets the limitation of a retaining element in the form of an elastic element as interpreted under 35 U.S.C. 112(f) since it is a band made of elastomeric material) (see col.5, lines 48-53 and Fig. 2). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the retaining element of Amarasinghe to be an elastic element as taught by DeLange since tape and elastic elements were considered to be equivalent structures in the art for the purposes of securing. The retaining element in the form of an elastic element as taught by Amarasinghe and DeLange would be capable of being cut or broken to permit freeing of the suturing threads as claimed.
Amarasinghe and DeLange fail to teach the elastic element is fitted within a circumferential groove.
Thompson teaches a surgical suturing instrument (see Fig. 41) with a circumferential groove (359, see Fig. 40) for securing an elastic element (o-ring 361) (see col. 29, lines 30-39). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of Amarasinghe and DeLange so that the elastic element is fitted within a circumferential groove as taught by Thompson since doing so would secure the elastic element during a procedure. 
Regarding claim 2, Amarasinghe, DeLange and Thompson teach the assembly of claim 1. Amarasinghe further discloses a plurality of suturing needles (24) accommodated within the guiding channels (see col. 1, lines 38-41 and Fig. 3).
Regarding claim 4, Amarasinghe, DeLange and Thompson teach the assembly of claim 1. Amarasinghe further discloses wherein each of the guiding channels extends between the body and the stump-engaging portion of one of the two opposite axial projections (while not shown it is understood that in the embodiment of Fig. 7, the guiding channels 18 extend between the body (the shaft between projections 38a’ and 38b’) and the stump engaging portion 36 similarly as shown in Fig. 2-3).
Regarding claim 7, Amarasinghe, DeLange and Thompson teach the assembly of claim 1. Amarasinghe further discloses wherein the device has a mirror symmetry about a plane perpendicular to the longitudinal axis (see Fig. 7).
Regarding claim 8, Amarasinghe, DeLange and Thompson teach the assembly of claim 7. Amarasinghe further discloses wherein each of the guiding channels extends between the body and the stump-engaging portion of one of the two opposite axial projections (while not shown it is understood that in the embodiment of Fig. 7, the guiding channels 18 extend between the body (the shaft between projections 38a’ and 38b’) and the stump engaging portion 36 similarly as shown in Fig. 2-3) and accommodates a suturing needle with a suturing thread extends between needles accommodated in a pair of the opposite guiding channels that are oppositely located (which has been interpreted as suturing threads extend between needles accommodated within pairs of oppositely disposed guiding channels) (suturing thread 32 extends between respective needles located at the same angular position, see col. 3, lines 55-60).
Regarding claim 16, Amarasinghe, DeLange and Thompson teach the anastomosis assembly of claim 1. Amarasinghe further discloses wherein the plurality of curved, open guiding channels are axially-extending radially-oriented and defined between side walls and a curved bottom wall (channels 18 are radially oriented, axially-extending and have sidewalls and a curved bottom wall, see Fig. 2), each open channel extending from one end at the body to a second end in the stump-engaging portion of a projection (see Fig. 3); a plurality of suturing units, each unit comprising a pair of the suturing needles linked to one another at their rear portion by the suturing thread (suturing thread 32 extends between respective needles located at the same angular position, see col. 3, lines 55-60), each needle having a pointed front portion (35, see Fig. 2-3); and each suturing needle of a suturing unit being accommodated in one of the open channels opposite with respect to a plane of mirror symmetry to the other (the suturing needles 24 are accommodated in channels 18, see Fig. 3), with its pointed front portion in the direction of said second end (the pointed front portion 35 is in the direction of the second end 36, see Fig. 3), each of the needles being slidable within a channel guided by the bottom walls to pierce through the stump walls once pulled over the stump-engaging portion (the needles are slidable within the channels 18, see col. 2, lines 34-43).
Regarding claim 17, Amarasinghe, DeLange and Thompson teach the assembly of claim 16. Amarasinghe further discloses wherein the rear portion of the needle projects out of the first end and the needle can be slid in a general axial direction by pushing said rear portion (the rear portion of the needles project out of the first end towards 27 and are capable of being pushed to move in an axial direction, see Fig. 3).
Claims 13, 18 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Amarasinghe (US 4553543), in view of DeLange (US 5554162), in view of Thompson et al. (US 6042583 A), as applied to claims 1 and 16 above, and further in view of Boiman (WO 2016030877).
Regarding claims 13 and 21, Amarasinghe, DeLange and Thompson teach the assembly of claims 1 and 16. Amarasinghe, DeLange and Thompson fail to teach wherein the open channels are configured for retaining the suturing needles but permitting release of the suturing threads.
Boiman, in the same field of art, teaches a similar anastomosis assembly (see abstract and Fig. 1-2) having curved open guiding channels (needle slots 30, see Fig. 2) which accommodate suturing needles (34) which have linked suturing threads (16), the guiding channels are configured for retaining the suturing needles but permitting release of the suturing threads (the end of each needle slot 30, toward needle opening 32, has a larger diameter than the rest of the slot 30, towards casing 44, which would allow for retention of the suturing needle within slot 30, but easy release of the suturing thread 16 once the needle has fully passed through the needle opening 32, see Fig. 1). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the channels of Amarasinghe, DeLange and Thompson such that each channel has a varying diameter along its length as taught by Boiman since doing so would facilitate needle retention within the channels until the needles are deployed.
Regarding claim 18, Amarasinghe, DeLange and Thompson teach the assembly of claim 16. Amarasinghe, DeLange and Thompson teach wherein sliding of each of the needles is achievable by means of a sliding insert insertable into the open channel.
Boiman, in the same field of art, teaches a similar anastomosis assembly (see abstract and Fig. 1-2) having curved open guiding channels (needle slots 30, see Fig. 2) which accommodate suturing needles (34) which have linked suturing threads (16), wherein sliding of the needles is achievable by means of a sliding insert insertable (needle extenders 40, see Fig. 2) into the open channels (each needle extender 40 is insertable into a needle slot 30 to force a needle 34 to slide within a slot 30 when a user operates an activator 36, see page 7, lines 3-12). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of Amarasinghe, DeLange and Thompson to include a sliding insert as taught by Boiman since a sliding insert in the form of a needle extender would make it easier for a surgeon to manipulate the needles.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SERENITY MILLER whose telephone number is (571)272-1155. The examiner can normally be reached Monday-Friday 8:00am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Houston can be reached on (571)272-7134. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SERENITY A MILLER/Examiner, Art Unit 3771                                                                                                                                                                                                        
/KATHLEEN S HOLWERDA/Primary Examiner, Art Unit 3771